                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


WILLIAM ROBERT SHAW,

                      Plaintiff,

               v.                                           Case No. 20-C-365

CITY OF MILWAUKEE, et al.,

                      Defendants.


    ORDER DENYING MOTIONS TO ADD PARTIES AND AMEND COMPLAINT


       Plaintiff William Robert Shaw, a prisoner representing himself, filed a motion to add and

substitute parties and a motion to amend the complaint to change the date of the incident that he

alleges took place on January 5, 2019, to January 3, 2020. Shaw’s operative amended complaint

is 24 pages and contains over 65 paragraphs of allegations. It is impossible for the court or the

defendants to determine from the contents of Shaw’s motions what each of the new defendants is

alleged to have done in violation of his rights. Shaw’s motion will therefore be denied.

       Civil Local Rule 15(a) states: “Any amendment to a pleading, whether filed as a matter of

course or upon a motion to amend, must reproduce the entire pleading as amended, and may not

incorporate any prior pleading by reference.” The amended complaint supersedes the prior

complaint and must be complete in itself without reference to the original complaint. See Duda v.

Bd. of Educ. of Franklin Park Pub. Sch. Dist. No. 84, 133 F.3d 1054, 1056 (7th Cir. 1998). In

Duda, the appellate court emphasized that in such instances, the “prior pleading is in effect

withdrawn as to all matters not restated in the amended pleading.” Id. at 1057 (citation omitted).

If an amended complaint is allowed, the defendants will be required to file a new answer. To do




         Case 1:20-cv-00365-WCG Filed 12/16/20 Page 1 of 2 Document 32
so, the amended complaint, like the original, must give each defendant clear notice of what he or

she is alleged to have done that the plaintiff claims entitles him to relief.

       The local rule also requires that a motion to amend a pleading state specifically what

changes are sought by the proposed amendments and that the proposed amended pleading be filed

as an attachment to the motion to amend. Civil L.R. 15(b). In other words, the court and the

parties must be told what changes are being proposed and be able to see the amended complaint

the plaintiff wishes to file before the court decides whether leave to file it should be granted.

Shaw’s motions fail to comply with these requirements.

       Accordingly, the court denies Shaw’s motion to add and substitute parties (Dkt. No. 29)

and his motion for leave to amend the complaint (Dkt. No. 30) are DENIED without prejudice.

       SO ORDERED at Green Bay, Wisconsin this 16th day of December, 2020.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach,
                                                       United States District Judge




                                                   2

         Case 1:20-cv-00365-WCG Filed 12/16/20 Page 2 of 2 Document 32
